DETAILED ACTION
Status of the Application
Receipt of the Response and Amendment after Non-Final Office Action filed 12/16/2021 is acknowledged.
Applicant has overcome the following rejections by virtue of the amendment or cancellation of the claims and/or persuasive remarks: (1) the objection to claim 16 has been withdrawn.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims: 9-22
Withdrawn claims: None
Previously cancelled claims: 1-8
Newly cancelled claims: None
Amended claims: 15 and 16
New claims: None
Claims currently under consideration: 9-22
Currently rejected claims: 9-22
Allowed claims: None

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 9-22 are rejected under 35 U.S.C. 103 as being unpatentable over Adam et al. (U.S. 2013/0337030 A1) in view of Mousavioun et al. (Mousavioun, P. and Doherty, W.O.S., “Chemical and thermal properties of fractionated bagasse soda lignin,” Industrial Crops and Products, 31 (2010) 52-58).
Regarding claim 9, Adam et al. discloses an aquatic organism growth promoter (i.e., a food source configured to facilitate improved feeding efficiency) ([0003], [0005], [0019]) comprising lignin ([0032).
Adam et al. does not explicitly disclose the lignin as comprising at least one of a low molecular weight lignin having a molecular weight peak in a molecular weight range of 4,000-9,500 and a high molecular weight lignin having a molecular weight peak in a molecular weight range of 10,000-40,000 when measured according to the claimed protocol.
However, Mousavioun et al. discloses that lignin has molecular masses ranging from 1,000-20,000 g/mol (p. 52, column 2, ¶3).
It would have been obvious to one having ordinary skill in the art to produce the feed product of Adam et al. having the claimed molecular weight requirements. First, MPEP 2113 I states: “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” Since claim 9 merely requires that the growth promoter comprises at least one of the two claimed lignin fractions, the claim scope actually encompasses embodiments where unfractionated lignin is included in the growth promoter. In such instances, the material that would make up the claimed fractions would still be present in the growth promoter, along with whatever else may normally be separated from the lignin during the process of obtaining the two claimed fractions. The claimed low molecular weight and high molecular weight fractions are directed to process steps that do not affect the composition of the product, when the product may still comprise molecular weight fractions that fall outside the two claimed fractions. Since Adam et al. provides limited instruction regarding the nature of the lignin used in the product ([0032]), a skilled practitioner would be motivated to consult Mousavioun et al. for further instruction regarding various characteristics of the component. The 
As for claim 10, the requirement that the lignin fractions are “derived from an alkaline hot-water extract from bagasse” is a process limitation that does not materially limit the claimed product, at least where the composition encompasses embodiments that may further include all other fractions of the lignin. As such, the claimed growth promoter is considered obvious to a skilled practitioner. Nonetheless, Mousavioun et al. discloses deriving lignin from an alkaline hot-water extract from bagasse (p. 53, column 1, ¶4), and Adam et al. discloses utilizing either bagasse or lignin ([0032]), which would further prompt obtaining lignin from bagasse.
As for claim 11, the claimed property of the growth promoter as promoting ecdysis of a crustacean is considered an inherent property of the composition that is consequently obvious. MPEP 2112.01 I (“Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”). Since Adam et al. discloses feeding the composition to crustaceans ([0002], [0019]), any resultant effect of that feeding would be an inherent property that would consequently be considered 
As for claim 12, Adam et al. discloses an aquatic organism growth promotion feedstuff comprising the growth promoter (i.e., lignin) ([0029], [0032], [0036]).
As for claim 13, Adam et al. suggests that exact formulations of feedstuffs are dependent on numerous factors related to the type of animal being fed, the type of feed being administered, etc. ([0043]). As such, the determination of suitable concentrations of lignin is considered to be within the routine manipulation necessary for practicing the disclosure of Adam et al., wherein no concentration of lignin in the feedstuff would be considered non-obvious. MPEP 2144.05 II. The claimed concentration range of at least 0.007 wt.% in terms of catechin content for the two lignin fractions would be obvious to a skilled practitioner.
As for claim 14, Adam et al. discloses administering the growth promoter to an aquatic organism ([0049], [0057]).
As for claim 15, Adam et al. discloses feeding the aquatic organism growth promotion feedstuff to an aquatic organism ([0036], [0049], [0057]).
As for claim 16, Adam et al. discloses the organism as being a crustacean ([0002]).
As for claim 17, the claimed property of the growth promoter as promoting ecdysis of a crustacean is considered an inherent property of the composition that is consequently obvious. MPEP 2112.01 I (“Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical prima facie case of either anticipation or obviousness has been established.”). Since Adam et al. discloses feeding the composition to crustaceans ([0002], [0019]), any resultant effect of that feeding would be an inherent property that would consequently be considered obvious. The absence of any claimed amount of the claimed lignin fractions in claim 9 and the lack of any degree of promotion of ecdysis in claim 11 renders the claimed scope of “promotion” relatively broad, including embodiments wherein only infinitesimal promotion of ecdysis occurs. As such, the claimed effect of the growth promoter as promoting ecdysis of a crustacean is considered obvious to a skilled practitioner.
As for claim 18, Adam et al. discloses an aquatic organism growth promotion feedstuff comprising the growth promoter (i.e., lignin) ([0029], [0032], [0036]).
As for claim 19, Adam et al. suggests that exact formulations of feedstuffs are dependent on numerous factors related to the type of animal being fed, the type of feed being administered, etc. ([0043]). As such, the determination of suitable concentrations of lignin is considered to be within the routine manipulation necessary for practicing the disclosure of Adam et al., wherein no concentration of lignin in the feedstuff would be considered non-obvious. MPEP 2144.05 II. The claimed concentration range of at least 0.007 wt.% in terms of catechin content for the two lignin fractions would be obvious to a skilled practitioner.
As for claim 20, Adam et al. discloses administering the growth promoter to an aquatic organism ([0049], [0057]).
As for claim 21, Adam et al. discloses feeding the aquatic organism growth promotion feedstuff to an aquatic organism ([0036], [0049], [0057]).
As for claim 22, Adam et al. discloses the organism as being a crustacean ([0002]).
Double Patenting
Claims 9, 10, 12, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 11,091,698 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because a composition comprising a high molecular weight lignin having a molecular weight in a molecular weight range of 10,000-40,000 as measured by the claimed method, where the composition is obtained from an alkaline hot-water extract from bagasse, falls within the scope of all the claims. The intended use of the compound in the two documents does not affect the determination, since the compound itself would be indistinguishable between the two documents.
Response to Arguments
Claim Objections: Applicant has overcome the objection of claim 16 based on amendment to the claim. Accordingly, the claim objection has been withdrawn.
Claim Rejections - 35 U.S.C. § 103(a) of claims 9-22 over Adam et al. and Mousavioun et al.: Applicant’s arguments have been fully considered but they are not persuasive.
Applicant first argued that claim 9 is not directed to any process steps, which Examiner had referred to in the rejection of claim 9 in relation to product-by-process claim limitations (Applicant’s Remarks, p. 4, ¶6). Applicant also argued that the rejection does not acknowledge the claimed “molecular weight peak” in either of the cited references, such that there would be no motivation to “cause a molecular weight peak to be within any range” (Applicant’s Remarks, p. 4, ¶7 – p. 5, ¶1).
Applicant then asserted that the cited references do not disclose lignins having the molecular weight peaks in the molecular weight ranges (Applicant’s Remarks, p. 5, ¶2). 
However, paragraph [0032] of the present specification discloses a process by which low molecular weight lignin and high molecular weight lignin are separated. The separation process is thus presumed to be used for attaining the low molecular weight lignin and high molecular weight lignin of claim 9, such that the components of claim 9 do implicitly rely on process steps for attaining the two fractions. As discussed in the claim rejection, though, claim 9 is so broad that the growth promoter does not require the exclusion of any lignin components. So even unfractionated lignin—which would comprise the components that would potentially result in the low and high molecular weight fractions—would fall within the scope of the claim. Accordingly, the low and high molecular weight fractions are effectively considered product-by-process components, wherein the method of production does not weigh into the patentability determination. Since an unfractionated lignin component would inherently comprise the material that would result in the low and high molecular weight fractions, it does not matter whether the lignin was actually fractionated or not—at least according to claim 9 as presently written—so long as the components that would make-up the low and high molecular weight fractions are present in the growth promoter composition. Examiner thus maintains that claim 9 does implicitly rely on process steps, which are effectively of no consequence to the claimed composition.
Further, because claim 9 does not require the exclusion of any lignin components or any amount of the claimed low and high molecular weight lignins having molecular weight peaks in the claimed ranges, the breadth of the claim renders the claimed molecular weight peak average molecular weight for the molecular weight peak limitation; the claim apparently merely requires a single lignin molecule that would have a molecular weight in the range of 4,000-9,500 or 10,000-40,000 as determined by the detection of a peak by a UV detector when measured at 254 nm by GPC molecular weight analysis. Examiner fully recognizes that such an extreme interpretation of the claim as being directed to the molecular weight of a single molecule in a composition approaches absurdity, but the extreme breadth of claim 9 as related to the claimed lignin components necessitates such a broad interpretation. Thus, there is no specific motivation necessary to “cause a molecular weight peak to be within any range” as Applicant asserts, and the claim rejections are adequate and proper for the compositions that are actually claimed. Even Applicant’s characterization of Reference Examples 4 and 5 as disclosing lignins having “a molecular weight of 39,000” and “a molecular weight of 3,300”, respectively, does not adopt the language in the specification that says the two examples have an “average molecular weight” of 39,000 ([0081]) and an “average molecular weight” of 3,300 ([0082]). Examiner thus maintains that Applicant’s arguments are unpersuasive in overcoming the prior art rejections.
The rejection of claim 9 has been maintained herein.
The rejections of claims 10-22, which depend from claim 9 and are rejected based on the same prior art, are additionally maintained herein.
Double patenting: Applicant’s arguments have been fully considered but they are not persuasive. Applicant argued that “Claims 1 and 2 are inapplicable and do not render obvious Claims 9, 10, 12 and 18 in this application.” (Applicant’s Remarks, p. 5, ¶5).
Examiner maintains that the claims of the ‘698 patent disclose a composition that renders the claimed composition obvious for the reasons detailed in the rejection.
The nonstatutory double patenting rejections are maintained herein.
Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Claims 9-22 are rejected.
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P MORNHINWEG whose telephone number is (571)270-5272. The examiner can normally be reached 8:30AM-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793